Citation Nr: 0302232	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  99-13 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from January to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO).  The Board remanded this matter 
to the RO in May 2001 for additional development.  The RO has 
now returned the case to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence shows that the veteran sustained a 
bilateral knee disorder during active service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the January 1999 rating decision, the June 1999 
Statement of the Case, and the August 2000 and June 2002 
Supplemental Statements of the Case. 

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claim, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claim.  In addition, the May 2001 Board remand and a May 
2001 letter from the RO specifically informed the veteran of 
the provisions of the VCAA.  Therefore, the Board finds that 
the rating decision, Statement of the Case, Supplemental 
Statements of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the service medical records, as well as statements 
from the veteran, his spouse, and his employer.  The RO 
reviewed specified private medical records and afforded the 
veteran VA examinations.  In addition, the case was remanded 
by the Board for further development that the RO 
accomplished.  

The Board observes that the MRI of the veteran's left knee 
that was performed during active service, and later reviewed 
by Thomas F. Bendowski, M.D., has not been associated with 
the claims file.  However, the Board finds that the 
contemporaneous service medical report of the MRI findings, 
and the subsequent consistent findings of Dr. Bendowski, are 
sufficient.  Therefore, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his entrance into service, 
or where clear and unmistakable evidence (obvious or 
manifest) demonstrates that an injury or disease existed 
prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 
(b).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disability 
existed prior to service.

Pre-existing injuries or diseases are considered to have been 
aggravated by active service where there is an increase in 
disability during service.  See 38 C.F.R. § 3.306(a).  In 
deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The veteran's service medical records include the enlistment 
examination of June 1997.  This examination contained no 
objective findings or subjective history related to a 
bilateral knee disorder.  The veteran entered active service 
in January 1998.  The veteran presented in February 1998 with 
complaint of bilateral knee pain and swelling for the past 
few days, exacerbated by running.  He gave no history of 
trauma.  Moderate effusion of the left knee and minimal 
effusion of the right knee were observed.  Several days 
later, the veteran returned with complaint of continued 
swelling of the left knee.  Moderate effusion was observed 
and an MRI was ordered.

Later in the month, the MRI reportedly showed a complex tear 
at the posterior horn of the left lateral meniscus, and 
partial lateral collateral ligament tear.  At that time, the 
veteran reported knee injuries prior to active service but 
could not recall a specific incident.  He wore a knee brace 
as needed for pain while playing sports when he was 15 to 19 
years old.  He reported no injury in boot camp.  The veteran 
was assessed with old meniscal injury and partial lateral 
collateral ligament tear, existing prior to active service.  
In March 1998, the veteran was assessed with bilateral knee 
pain, resolved effusion.  

In his claim submitted in April 1998, the veteran reported 
that he had not been treated for a knee disorder prior to 
active service and that no knee injury occurred prior to 
active service.  In September 1998, the veteran's wife wrote 
that he did not have knee injuries or pain prior to entrance 
into active service.  The veteran was physically active, 
exercised, and held a physically demanding job.  That same 
month, the veteran wrote that his knees became painful and 
that his left knee swelled after physical training in the 
Navy.  These symptoms had never occurred before, and he had 
been physically active prior to service.  After service, he 
returned to his job of building trusses, but now had pain and 
swelling of the knees.

At a December 1998 VA examination, the examiner reviewed the 
veteran's medical history.  Physical examination of the left 
knee found tenderness over the medial and lateral patellar 
facet, with pain on deep knee squatting.  Mild tenderness 
also was present in the medial joint space and the lateral 
femoral condyle.  There was a mildly positive patellar grind.  
Range of motion and stability were intact, and the remainder 
of the physical findings were negative.  The x-ray reports of 
the knees were within normal limits.  The veteran was 
assessed with complex meniscal tear that, in all likelihood, 
occurred prior to military service and was not in any way 
related to military service.  

A June 1999 letter from the veteran's employer stated that 
the veteran started work as a truss fabricator in May 1995.  
This work required heavy lifting and standing for 9 hours per 
day.  Prior to his entrance into active service, the veteran 
had no physical problems performing the job.  He was rehired 
in March 1998 and now had complaints of knee discomfort.  

In an April 1999 evaluation, Dr. Bendowski, an orthopedic 
surgeon, wrote that the veteran presented with bilateral, 
left greater than right, knee pain.  The veteran reported the 
onset of symptoms during basic training in the Navy.  The 
veteran stated that he had no knee injury prior to service.  
He had occasional knee pain in high school, but no 
significant symptoms and no swelling.  Upon examination, the 
veteran had no effusion of the knees and full range of 
motion.  Some tenderness was present in the left knee.  The 
veteran was assessed with possible lateral meniscus tear.  
Dr. Bendowski stated that it was possible that the veteran 
had a discoid lateral meniscus that was now torn.  If the MRI 
had shown no preexisting or congenital problem, then he 
believed that the veteran's injury did not exist prior to 
service.  

In a letter later that month, Dr. Bendowski stated that he 
had obtained and reviewed the veteran's MRI report from 
service.  This report revealed a definite tear in the lateral 
meniscus.  Dr. Bendowski believed that the injury did not 
exist prior to the veteran's active service.  He based this 
belief on the lack of data of a prior knee injury and no 
prior symptoms of the current magnitude.

July and August 2001 treatment records of Walter Choung, M.D. 
show that the veteran presented with bilateral knee pain, 
present since 1998, and exacerbated by activity.  In July 
2001, physical examination found effusion, tenderness, mild 
crepitus, and positive lateral McMurray of both knees.  The 
x-ray reports revealed mild degenerative changes.  The 
veteran was assessed with rule out lateral meniscus tear of 
the left knee, rule out meniscal pathology of the right knee, 
and patellofemoral chondromalacia of both knees.  

In August 2001, an MRI identified signal changes in the 
lateral meniscus of the right knee consistent with 
degenerative tear.  The assessment was rule out lateral 
meniscus tear of each knee and patellofemoral chondromalacia 
of both knees.  The veteran could not undergo surgical 
options due to financial reasons.  He was given an injection 
in each knee and prescription medication.

At a May 2002 VA examination, the examiner reviewed the 
claims file and the veteran provided a medical history 
consistent with past reports.  He reported continued pain and 
popping of both knees and the daily use of Celebrex.  
Physical examination found some painful movement and 
tenderness of the knees, as well as some atrophy of the left 
quadriceps muscle.  The x-ray reports were within normal 
limits.  The examiner opined that the left and right knee 
disabilities arose during active service.  He stated that 
this opinion was based largely on the history provided by the 
veteran, but also observed that there was no evidence of 
significant difficulty prior to service.  He acknowledged 
that it was unusual for problems to arise in such a short 
time period, but the knees were placed under stressors to 
which they were not accustomed.

Based upon the above facts, the Board concludes that the 
evidence supports a grant of service connection for a 
bilateral knee disorder.  The Board finds that the 
presumption of soundness at the time of the veteran's 
entrance into active service has not been overcome by clear 
and convincing evidence.  The veteran's enlistment 
examination contained no findings of a knee defect or 
abnormality.  The veteran's subsequent report of having some 
occasional knee pain prior to service is not sufficient to 
overcome this presumption of soundness.

The Board observes that the record is completely devoid of 
any medical evidence of a knee disorder prior to active 
service.  In addition, the most recent VA medical examiner 
and Dr. Bendowski both found that the veteran's current 
bilateral knee disorder was incurred in, and did not exist 
prior to, active service.  The Board finds that these medical 
opinions, as well as the totality of medical evidence of 
record, outweigh the opinion of the initial VA examiner.  The 
Board further finds the statements submitted by the veteran, 
his spouse, and employer, to be credible.  

Finally, the Board notes that, even if the presumption of 
soundness was overcome, any preexisting knee disorder was 
clearly aggravated by active service.  The objective medical 
evidence of record, including diagnostic tests, shows that 
the veteran presently has meniscal defects and chondromalacia 
of both knees.  The recent VA examiner and Dr. Bendowski both 
noted the absence of significant symptomatology prior to 
active service.  Accordingly, the appeal is granted.


ORDER

Service connection for a bilateral knee disorder is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

